    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 1 of 15




            IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


UNITED   STATES       OF    AMERICA     ex
                                             *
rel.     DIXIE         COMMUNICATIONS
                                             *
SYSTEMS, INC.,
                                             *


                                             •k
       Plaintiff,
                                             •k



            V.                               *           CV 118-210


TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA; ICON
CONSTRUCTION, INC.; and J&J
MAINTENANCE, INC.,

       Defendants.



                                        ORDER




       Before    the       Court   is   Defendant      J&J     Maintenance,   Inc.'s

(''Defendant J&J") motion for summary judgment (Doc. 57).                     For the

following reasons. Defendant J&J's motion is GRANTED.



                                    I. BACKGROUND


       The present dispute arises from a project at Fort Gordon

involving       the   construction       and      renovation    of the   Dwight    D.

Eisenhower Army Medical Center's Fisher Army Dental Laboratory

(the "Project").            (Def. J&J's Statement of Undisputed Material

Facts ("Def.'s SUMF"), Doc. 57-3, SI 1.)                 Defendant J&J served as

the prime contractor for the Project.                  (Id. SI 2; Pl.'s Resp. in

Opp'n to Def. J&J's Mot. for Summ. J. ("Pl.'s Resp. in Opp'n"),
      Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 2 of 15




Doc. 59, at 2.)        Defendant J&J subcontracted with Defendant ICON

Construction,      Inc.   (''Defendant      ICON")       to    perform    work     on   the

Project.        (Pl.'s    Resp.    in   Opp'n,      at    2;    Def.'s     SUMF,    SI 2.)

Defendant       ICON     then     subcontracted          with     Plaintiff,        Dixie

Communications, Inc. ("Dixie"), to install alarm systems.                          (Pl.'s

Resp. in Opp'n, at 2; Def.'s SUMF, SI 3.)                     However, Plaintiff and

Defendant J&J did not enter into any express contract.                           (Def.'s

SUMF, SI 4.)

       After    Plaintiff       completed     the    work       required    under       its

subcontract with Defendant ICON, it submitted a bill to Defendant

ICON in the amount of $66,187.50.                (Pl.'s Resp. in Opp'n, at 2;

Def.'s SUMF, SI 5.)        Defendant ICON has yet to submit payment to

Plaintiff.1      (Def.'s SUMF, SI 8.)       After multiple attempts to obtain

bonding    information.         Plaintiff     sought      payment from        Defendant

Travelers      Casualty and       Surety Company of America                 ("Defendant

Travelers") through Defendant J&J's bond.                     (Pl.'s Resp. in Opp'n,

at 2-3.)       Defendant Travelers repudiated Plaintiff's request for

payment.       (See Doc. 10, Ex. A.)

       Plaintiff then filed the present action on December 5, 2018

against Defendants Travelers, ICON, and J&J.                     (Compl., Doc. 1, at

1.)    On February 15, 2019, Defendant J&J filed a suggestion of

bankruptcy       indicating       Defendant     ICON      filed     for     Chapter      11



^ The Parties do not dispute that Defendant J&J compensated Defendant
ICON for its work under their contract.             (Def.'s SUMF, SI 6, 8.)
      Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 3 of 15




bankruptcy in the United States Bankruptcy Court for the Eastern

District of Texas, and thus all claims against it are stayed.             (See

Docs.    24,   24-1.)     On   September   23,   2019,   the   Court   granted

Defendant Travelers' motion to dismiss and no claims remain against

it.     (Sept. 23, 2019 Order, Doc. 38.)          Additionally, the Court

dismissed all claims against Defendant J&J except for Plaintiff's

quantum meruit claim.       (Id.)   Defendant J&J then filed the present

motion for summary judgment on October 1, 2020.            (Doc. 57.)



                        II. SUMMARY JUDGMENT STANDARD


        Summary judgment is appropriate only if '"there is no genuine

dispute as to any material fact and the movant is entitled to
judgment as a matter of law."          Fed. R. Civ. P. 56(a).      Facts are

"material" if they could "affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986), and a dispute is genuine "if the non[-]moving
party has produced evidence such that a reasonable factfinder could
return a verdict in its favor."            Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).               The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor." United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)
    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 4 of 15



(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party, which is Defendant J&J, has the initial

burden of showing the Court, by reference to materials in the

record, the basis for the motion.       Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986).      When the non-movant bears the burden of

proof at trial, as Plaintiff does here, the movant has two options

as to how it can carry its initial burden.         Id. at 1115-16.       The

movant may demonstrate an absence of evidence to support the

nonmovant's case, or provide affirmative evidence demonstrating

the nonmovant's inability to prove its case at trial.          Id.

     If the movant carries its initial burden, the non-movant must

^demonstrate that there is indeed a material issue of fact that

precludes summary judgment." Id.        The non-movant must tailor its

response to the method by which the movant carries its initial

burden. For example, if the movant presents evidence affirmatively

negating a material fact, the non-movant 'dust respond with

evidence sufficient to withstand a directed verdict motion at trial

on the material fact sought to be negated."         Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).       On the other hand,

if the movant shows an absence of evidence on a material fact, the

non-movant must either show that the record contains evidence that

was "overlooked or ignored" by the movant or "come forward with
    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 5 of 15




additional    evidence   sufficient   to   withstand   a   directed   verdict


motion at trial based on the alleged evidentiary deficiency."             Id.

at 1116-17.    The non-movant cannot carry its burden by relying on

the pleadings or by repeating conclusory allegations contained in

the complaint.    See Morris v. RosS;. 663 F.2d 1032, 1033-34 (11th

Cir. 1981).     Rather, the non-movant must respond with affidavits

or as otherwise provided by Federal Rule of Civil Procedure 56.

     In this action, the Clerk of Court provided all parties notice

of Defendant J&J's motion for summary judgment, the right to file

affidavits or other materials in opposition, and the consequences

of default.    (Doc. 58.)    For that reason, the notice requirements

of Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985),

have been satisfied.      The time for filing materials in opposition

has expired, the issues have been thoroughly briefed, and the

motion is now ripe for consideration.



                           III. QUANTUM MERUIT

     Plaintiff brings a claim against Defendant J&J for quantum

meruit, under O.C.G.A. § 9-2-7.       Georgia Code Section 9-2-7 states

in part: "'Ordinarily, when one renders service or transfers

property which is valuable to another, which the latter accepts,

a promise is implied to pay the reasonable value thereof." Based
upon this statute, the Supreme Court of Georgia has established

the following essential elements regarding a claim for quantum
    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 6 of 15



meruit: "'(1) the performance of valuable services; (2) accepted by

the recipient or at his request; (3) the failure to compensate the

provider    would    be   unjust;    and    (4)   the   provider    expected

compensation at the time services were rendered."               Amend v. 485

Props., 627 S.E.2d 565, 567 (Ga. 2006).

     The Parties do not dispute that Plaintiff performed valuable

services    and   those   services   were    accepted   by   Defendant   J&J.

Additionally, it is undisputed that Plaintiff was not compensated

for those services.       See Nelson & Hill, P.A. v. Wood, 537 S.E.2d

670, 675 (Ga. Ct. App. 2000) (''To recover in [quantum meruit], the

plaintiff must show that he has not already been compensated the

reasonable value for the goods or services he conferred on the

defendant.").     Thus, elements (3) and (4) are the only elements at

issue.      Specifically,    Defendant      J&J argues that Plaintiff's

quantum meruit claim fails because (1) Plaintiff had no expectation
of payment from Defendant J&J at the time of rendering services
and (2) Defendant J&J was not unjustly enriched.             (See Doc. 57, at

1-2.)

     A. Expectation of Payment

        Plaintiff must show it "expected compensation at the time

services were rendered."      Amend, 627 S.E.2d at 567.         Defendant J&J

argues that the evidence shows Plaintiff did not expect payment

from it.     In response. Plaintiff argues that it expected payment

from Defendant J&J's bond, in the event that Defendant ICON failed
    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 7 of 15




to pay, and thus, it is entitled to make a claim for quantum meruit

against Defendant J&J, the holder of the bond.          (See Doc. 59, at

7-11.)    Therefore, the Court must determine whether an expectation

of payment from Defendant J&J's bond equates to an expectation of

payment by Defendant J&J for purposes of a quantum meruit claim.

     As   an    initial   matter,   the   Court    previously   dismissed

Plaintiff's claim under the Miller Act.      (See Sept. 23, 2019 Order,

at 18-20.)     Thus, Plaintiff does not have a claim against the bond

itself.    Despite this. Plaintiff argues it ''was a third party

intended beneficiary of the payment bond obtained by J&J for

payment to Dixie should ICON fail to fulfill payment under the

contract."     (Doc. 59, at 10.)

     Plaintiff cites to W. Sur. Co. v. APAC-S.E., Inc. for support.

691 S.E.2d 234 (Ga. Ct. App. 2010).           In Western, Bruce Albea

Contracting, Inc. ("Albea"), the general contractor on a highway

project, entered into a subcontract for asphalt paving with APAC-

Southeast, Inc. ("APAC").      I^ at 236.         Albea and its sureties

executed a payment bond that covered "all persons doing work or

furnishing skill, tools, machinery, or other materials under . . .

[the] project."      Id. (internal quotation marks omitted).             APAC

later assigned its rights under its subcontract with Albea to C.W.

Matthews Contracting Company ("Matthews"), which was not allowed

per the terms of the subcontract.         Id. at 236-37.    Prior to the
assignment, Albea owed APAC over $1.2 million.          Id. at 237.       For
      Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 8 of 15



months after the assignment, "Matthews performed work for Albea,

and   Albea   paid   Matthews   for   that     work."       Id.   Then,   Albea's

finances deteriorated and its sureties paid Matthews for work on

the project not paid by Albea.           Id.       Albea then "requested that

its sureties pay APAC the outstanding $1.2 million for the work

performed before the assignment."            Id.     APAC was not paid and it

"sued Albea for nonpayment under the subcontract."                Id.

      The Court of Appeals of Georgia found "that APACs assignment

of the subcontract amounted to breach sufficient to abrogate any

claim under [the] subcontract."           Id.       However, the court found

that APAC was a beneficiary of the bond held by Albea and thus

"stated a cause of action against the sureties."                    Id. at 238.

Since Albea and its sureties agreed to be jointly and severally

liable for sums in the payment bond, the Court also granted summary

judgment to APAC against Albea.          Id. at 239.

       Western does not help the Court with the present motion

because the plaintiff in Western was suing APAC under the bond,
for which APAC was liable.            Any argument that Defendant J&J is

liable    for   payment   under   the    bond       fails    because    the   Court

previously dismissed Plaintiff s Miller Act claim. Here, the Court
must determine       whether Plaintiff, as a sub-subcontractor that

contracted with Defendant ICON, expected payment from Defendant

J&J for its services because of the existence of the bond held by

Defendant J&J.       No case Plaintiff cites answers this issue.
    Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 9 of 15



     Defendant J&J avers that no Georgia court has addressed this

issue and directs the Court to Massachusetts case law.          See James

C. Grant Co., Inc. v. R.A.D. Steel, Inc., No. 0254CV0942, 2003 WL

22456916 (S.D. Ma. Oct. 1, 2003).        In James, the owner hired a

general contractor to build a television studio.         Id. at *1.      The

general contractor hired C & I Steel, Inc. (^^C&I") ^^to fabricate

the steel framework for the building."        Id.   Continental Insurance

Company (''Continental") "issued a payment bond for C&I." Id.            C&I

then subcontracted with R.A.D. Steel, Inc. ("R.A.D.") "to erect

the steel."     Id.   R.A.D. then hired James G. Grant Co., Inc.

("Grant"), the plaintiff, to provide crane services.          Id.

     R.A.D. failed to pay Grant for its services so Grant sued C&I

under a theory of quantum meruit and sued Continental under the
bond.    Id. at *1.   As for the quantum meruit claim. Grant argued

that because C&I hired Continental to issue a payment bond that

included it, C&I knew Grant expected to be paid by C&I, if not

paid by R.A.D.     Id. at *3.    However, the Massachusetts District
Court found there was "no reasonable expectation of payment from

C&I to Grant" because Grant had an express contract with R.A.D.,

not C&I, and the bond terms required Continental to pay Grant upon

R.A.D.'s failure to pay, not C&I.       Id.

        The court went on to say that Plaintiff's assumption that

quantum meruit applied in the case was flawed because [rjecovery
in [quantum meruit] presupposes that no valid contract covers the
      Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 10 of 15



subject matter of a dispute.              Where such a contract right exists,

the    law   need    not    create    a   [quantum    meruit]    right   to   receive

compensation        for    services   rendered."       Id.   (quoting    Boswell    v.

Zephyr Lines, Inc., 606 N.E.2d 1336, 1342 (Mass. 1993)).                      Georgia

courts,      on   the     other   hand,   only    require that    no "express      and

implied contract for the same thing exist[] at the same time

between the same parties."            Gerdes v. Russell Rowe Commc^ns, Inc.,

502 S.E.2d 352, 355 (Ga. Ct. App. 1998) (quoting Fonda Corp. v. S.

Sprinkler Co., 241 S.E.2d 256, 260 (Ga. Ct. App. 1977)).                      However,

Plaintiff's express contract with Defendant ICON weighs against

finding that Plaintiff expected payment from Defendant J&J.

       Here, Plaintiff contracted with Defendant ICON, not Defendant

J&J.     Plaintiff performed the work based on its express contract

with Defendant J&J, not based on any implied contract.                    See Scott

V. Mamari Corp., 530 S.E.2d 208, 212 (Ga. Ct. App. 2000) ("[T]he

law will not imply a promise contrary to the intention of the

parties." (citation omitted)). There is no evidence that Plaintiff
expected payment from Defendant J&J at the time it rendered its

services.         And, even if Plaintiff expected payment from Defendant

J&J's bond at that time, it has not directed the Court to any

evidence that Defendant J&J itself would be liable for any payment

under the bond like in Western.                  Thus, the Court finds Defendant

J&J is entitled to summary judgment.




                                            10
     Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 11 of 15



      B. Failure to Compensate Would be Unjust

      Even if Plaintiff expected payment from Defendant J&J, it

does not have a claim for quantum meruit because Defendant J&J's

receipt of Plaintiff's services without compensating Plaintiff

would not be unjust.      It important to note that quantum meruit is

an   equitable   doctrine.      See   Nextel   S.   Corp.   v.   R.A.   Clark

Consulting, Ltd., 596 S.E.2d 416, 419 (Ga. Ct. App. 2004) (noting

quantum meruit is an equitable doctrine that literally means ''as

much as he deserves" (citations omitted)).          Thus, "[a]lthough the

remedy of [quantum meruit] was developed as part of the common law

of contracts to avoid unjust enrichment under a contract implied

by law, equitable considerations influence the determination of
whether recovery is warranted in a given case."             U.S. for Use &

Ben, of E. Gulf, Inc. v. Metzqer Towing, Inc., 910 F.2d 775, 781

(11th Cir. 1990) (citing Constantino v. Am. S/T Achilles, 580 F.2d

121, 123 n.2 (4th Cir. 1978)).         Plaintiff's argument that "[t]he
question is not whether J&J was unjustly enriched, but whether it
would be unjust not to pay the Plaintiff for the services rendered"
ignores these equitable principles.         (Doc. 59, at 12.)      Moreover,

Georgia courts do not strictly construe the "unjust" element. See
Jackson v. Ford, 555 S.E.2d 143, 148 (Ga. Ct. App. 2001) ( The

equitable doctrine of [quantum meruit] prevents a person who
benefits from another's services to be unjustly enriched by those

services."); Hollifield v. Monte Vista Biblical Gardens, Inc., 553


                                      11
   Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 12 of 15



S.E.2d 662, 668 (Ga. Ct. App. 2001) (listing the "recipient's

receipt of [services] without compensating the provider would be

unjust" as an element of quantum meruit); Memar v. Jebraeilli, 694

S.E.2d   172,   175   (Ga.   Ct.   App.    2010)   [Quantum   meruit]   is   an

equitable doctrine based on the concept that no one who benefits

from the labor and materials of another should be unjustly enriched

thereby." (citations omitted)).

     The Court finds that requiring Defendant J&J to pay Plaintiff,

whom it did not enter into a contract with, after fulfilling its

obligations under its contract with Defendant ICON, who hired

Plaintiff, would not be equitable.             Although Georgia courts have

not yet addressed this issue, and likely will not due to the

state's lien statutes, other states have.             For example, "[u]nder

Florida law, a subcontractor can recover in [quantum meruit] from

the owner, even though the subcontractor had a contract with the

general contractor, if the owner had received a benefit from the
subcontractor's work and the owner had not paid for that work under

the owner's own contract with the general."           Martin Energy Servs.,

LLC v. M/V BRAVANTE IX, 733 F. App'x 503, 506 (11th Cir. 2018)

(emphasis added); see also J.R. Hale Contracting Co. v. Union Pac.
R.R., 179 P.3d 579, 599 (N.M. Ct. App. 2007) ("Generally, a

subcontractor has no right to claim [quantum meruit] against an

owner when the owner has paid all or substantially all of what it

owes under its contract with the prime contractor.").


                                          12
   Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 13 of 15



     The Court's decision is also consistent with the abundance of


precedent cited by Defendant J&J that analyzes whether a party was

unjustly enriched.    (See Doc. 57, at 9 n.2.)      An Ohio court, for

example, found a general contractor that satisfied its contract

with its subcontractor was not unjustly enriched when the plaintiff

was not paid under its contract with the subcontractor because

"[t]he subcontractor . . . was paid in full; hence, defendants

have paid for any materials that they received by virtue of the

contract between plaintiff and the subcontractor. The defendants

have not received something for nothing."       New Haven Supply Co. v.

Murphy, 584   N.E.2d 1319, 1322 (Ohio Ct. App. 1989).                 Here,

Defendant J&J has not received "'something for nothing."        Id.; see

also Fairfield Ready Mix v. Walnut Hills Assocs., Ltd., 572 N.E.2d

114, 116 (Ohio Ct. App. 1988) ("The doctrine of unjust enrichment
is that a person will not be allowed to profit or enrich himself
inequitably at another's expense. . . . As ordinarily defined, the
concept of unjust enrichment includes not only loss on one side
but gain on the other[.]" (citations omitted)).

     Plaintiff    argues   the     cases   Defendant    J&J   cites      are

inapplicable because they analyze claims for unjust enrichment
instead of quantum meruit.       However, '''"[quantum meruit] and unjust
enrichment are nearly identical theories[.]" Simpson v. Carolina

Builders Corp., No. 1:03-CV-0758, 2005 WL 8157403, at *7 (N.D. Ga.

Mar. 15, 2005).    The only difference in the two theories is that


                                    13
      Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 14 of 15



quantum meruit ''relies upon an implied promise of compensation."

Cochran    v.   Ogletree, 536 S.E.2d     194, 197 (Ga. Ct. App. 2000).

Quantum meruit will allow recovery when a "contract is void, is

repudiated, or can only be implied."        Watson v. Sierra Contracting

Corp., 485 S.E.2d 563, 570 (Ga. Ct. App. 1997).           In contrast, "if

no express or implied contract arose between the parties, an

obligation to pay arises upon the theory of unjust enrichment[.]"

Id.    Both theories of recovery "lie[] when it would be inequitable

for defendant to retain a benefit conferred by plaintiff without

paying for it." Simpson, 2005 WL 8157403, at *7 {citing Nova Info.

Sys., Inc. V. Greenwich Ins. Co., 365 F.3d 996, 1006-07 (11th Cir.

2004)).

       "The retention of a benefit is not unjust where defendants

have paid for it."       Morrisville Lumber Co. v. Okcuoglu, 531 A.2d
887, 889 (Vt. 1987).         "To allow plaintiff to recover in these
circumstances would be to require defendants to pay twice.                  ♦

Thus, the Court finds it is not equitable for Plaintiff to recover

from Defendant J&J.       Accordingly, summary judgment on Plaintiff's

claim for quantum meruit against Defendant J&J is appropriate.




                                      14
   Case 1:18-cv-00210-JRH-BKE Document 62 Filed 08/26/21 Page 15 of 15



                            IV. CONCLUSION


     Based on the foregoing, IT IS HEREBY ORDERED that Defendant

J&J's motion for summary judgment (Doc. 57) is GRANTED.^

     Defendant ICON is the only remaining defendant in this case.

Pursuant to 11 U.S.C. § 362, proceedings before this Court must be

stayed until the Bankruptcy Court grants relief from the stay,

closes the bankruptcy case, or dismisses the bankruptcy petition.

Accordingly, this case is hereby STAYED until further notice.

Plaintiff and Defendant ICON SHALL immediately notify this Court

should the Bankruptcy Court grant relief from the stay, dismiss

Defendant's bankruptcy petition, or otherwise close the bankruptcy

proceedings with regard to Defendant ICON.

     ORDER ENTERED at Augusta, Georgia, this             day of August,

2021.



                                 ji RANDAL 'hall/ CHtETR JUDGE
                                 UNITEdT states DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




^ For reasons outlined in the Court's March 27, 2020 Order (Doc. 52),
the Court refrains from entering judgment pursuant to Rule 54(b).


                                   15
